___________

                                         No. 96-1828
                                         ___________

United States of America,                       *
                                                *    Appeal from the United States
              Appellee,                         *    District Court for the
                                                *    Southern District of Iowa.
     v.                                         *
                                                *    [UNPUBLISHED]
Stacy Lynn Olguin,                              *
                                                *
              Appellant.                        *

                                         ___________

                       Submitted:        September 10, 1996

                               Filed:    October 7, 1996
                                         ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.

                                         ___________

PER CURIAM.


     Stacy Lynn Olguin appeals her conviction and sentence of thirty-three
months     incarceration        on   a    charge       of   conspiracy    to   distribute
methamphetamine in violation of 21 U.S.C. § 846.                 A jury found her guilty
                           1
and the district court rejected her trial motion for an acquittal.                 In her
appeal, Olguin maintains the Government failed to produce sufficient
evidence to sustain her conviction.                 We affirm.
     The Government's case relied on the testimony of Lucky Hall.                    Hall
testified that he purchased small quantities of methamphetamine from Olguin
during a three-month period.             In addition, Olguin introduced Hall to her
husband,    Jose    Pilar       Vega,     to    facilitate       larger   methamphetamine
transactions.      Hall testified




     1
     The Honorable Harold D. Vietor, United States District Court
for the Southern District of Iowa.

                                               -1-
that Olguin was present for many of these exchanges.         Hall further
testified that on two occasions Olguin received payments on Pilar's behalf.
Finally, Olguin made incriminating statements upon her arrest concerning
involvement in methamphetamine transactions.


     Although the defendant attacks the credibility of Lucky Hall, that
issue rested with the jury.    Our review of the record indicates ample
evidence to sustain the conviction and an extensive opinion is unnecessary.


     Accordingly, we affirm.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-